Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Bateman & Co., Inc., P.C. Certified Public Accountants 5 Briardale Court Houston, Texas 77027-2904 (713) 552-9800 FAX (713) 552-9700 www.batemanhouston.com CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We consent to the inclusion in this Form SB-2 of Northwest Chariots Incorporated of our report dated January 3, 2007, on our audit of the financial statements of Northwest Chariots Incorporated as of September 30, 2006, and for the period then ended. BATEMAN & CO., INC., P.C. Houston, Texas January 30, 2007 Member INTERNATIONAL ASSOCIATION OF PRACTISING ACCOUNTANTS Offices in Principal Cities Around The World
